 Case 2:20-cv-02837-SAB-PJW Document 26 Filed 07/27/21 Page 1 of 2 Page ID #:303



 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 FRANK TOLERICO,                              No. 2:20-cv-02837-SAB (PJWx)
10        Plaintiff,
11        v.
12 C. R. BARD, INC., and BARD                   ORDER DISMISSING CASE
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.                           [ECF NO. 25]
15
16        Before the Court is the parties’ Joint Stipulation of Dismissal of Plaintiff
17 Frank Tolerico’s Claims Without Prejudice, ECF No. 25. The parties stipulate that
18 Plaintiff’s claims in the above-captioned matter be dismissed without prejudice
19 with each party to bear its own costs.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE ~ 1
 Case 2:20-cv-02837-SAB-PJW Document 26 Filed 07/27/21 Page 2 of 2 Page ID #:304



1        Accordingly, IT IS HEREBY ORDERED:
2        1. The parties’ Joint Stipulation of Dismissal of Plaintiff Frank Tolerico’s
3 Claims Without Prejudice, ECF No. 25, is accepted and entered in the record.
4        2. Plaintiff’s claims against all parties in the above-captioned action are
5 DISMISSED without prejudice with each party to bear their own fees and costs.
6        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
7 forward copies to counsel and close the file.
8        DATED this 26th day of July 2021.
9
10
11                           ______________ _ ______
                                  Stanley A. Bastian
12                            United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE ~ 2
